AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                         Page I of!


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      v.                                         (For Offenses Committed On or After November I, 1987)


                 Cesar Roberto Alvarez-Lopez                                     Case Number: 2: l 9-mj-8597

                                                                                Leah Weatherly Gonzales
                                                                                Defendant's Attorney

REGISTRATION NO. 83608298
THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Complaint
0 was found guilty to count(s)
                                           --------'------------------------------------------------
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                      I

D The defendant has been found not guilty on count(s)
0 Count(s)
                                                                          -------------------------------------
                                                                               dismissed on the motion of the United States.
                  --------------------------------~


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                                 D _________ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                             //.-----------------·~~T~u~e~s~d~a~·~M~ar:.::..:.c~h~5~,~20~1~9______________________
                     ,,,,4'Y                  FI l E D                   D e of Imposition of Sentence


Received c::--
               /4r
                //
         -DU_S_M______t-------fl'I
                                   AR - 5 2019
                                                                              ORABLE RUTH B                           EZ MONTENEGRO
                                   CL.ERK, U.S. DISTRICT COURT  ITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT F CALIFORNIA
                                 BY                                  DEPUTY
Clerk's Office Copy                                                                                                           2: l 9-mj-8597
